            Case 2:20-cv-00968-JE     Document 16       Filed 10/09/20    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


LEROY LAMONT WELLS,                                        No. 2:20-cv-00968-JE

                      Plaintiff,                           ORDER

       v.

SUE WASHBURN,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Jelderks issued a Findings and Recommendation [10] on August 6,

2020, in which he recommends that this Court deny Plaintiff’s application to proceed in forma

pauperis. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal

Rule of Civil Procedure 72(b).

       Plaintiff filed objections to the Magistrate Judge’s Findings & Recommendation. Pl.’s

Obj. I, ECF 12; Pl.’s Obj. II, ECF 13. When any party objects to any portion of the Magistrate



1 - ORDER
          Case 2:20-cv-00968-JE         Document 16        Filed 10/09/20   Page 2 of 2




Judge’s Findings & Recommendation, the district court must make a de novo determination of

that portion of the Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561

F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.

2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Jelderks’ Findings and Recommendation [10].

Therefore, Plaintiff’s Motion to Proceed In Forma Pauperis [6] is DENIED. If Plaintiff wishes

to continue with this case, he must pay the $400.00 filing fee within 30 days. Failure to do so

will result in the dismissal of this action without prejudice.

       IT IS SO ORDERED.



                October 9, 2020
       DATED: _______________________.



                                                    ___________________________
                                                       MARCO A. HERNÁNDEZ
                                                       United States District Judge




2 - ORDER
